Appeal by the defendant from an amended judgment of the County Court, Dutchess County (Greller, J.), rendered January 5, 2012, revoking a sentence of probation previously imposed by the same court (Hayes, J.), upon a finding that he violated conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal contempt in the first degree.
Ordered that the amended judgment is affirmed.
Contrary to the defendant’s contention, “the court made a sufficient inquiry into defendant’s complaints concerning the alleged lack of communication between defendant and defense counsel. The court ‘repeatedly allowed defendant to air his concerns about defense counsel, and after listening to them reasonably concluded that defendant’s vague and generic objections had no merit or substance’ ” (People v Reese, 23 AD3d 1034, 1035 [2005], quoting People v Linares, 2 NY3d 507, 511 [2004]). Also contrary to the defendant’s contention, defense counsel at no point took a position adverse to the defendant’s interests (cf. People v Vega, 88 AD3d 1022, 1022-1023 [2011]). In sum, the defendant was not deprived of meaningful representation (see generally People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 146-147 [1981]). Skelos, J.P., Dickerson, Lott and Austin, JJ., concur.